Upon petition for rehearing it is argued that the court erred in holding and deciding that the audit "was to be the basis of settlement between the parties and yet in effect holding that it was not the basis for anything;"
For the purpose of clarification we make the following statement of the purport and intent of the opinion:
That the audit was intended to be, and may be, used as a basis of settlement between the parties, either party having the right to question its correctness or completeness, since it was not an account stated and not binding upon the parties; that the parties may by mutual agreement or stipulation adopt as correct such portions of the audit as they may desire; and, that the parties are entitled to an accounting with *Page 649 
relation to any and all matters or deals not mutually agreed upon as being correct and not specifically disposed of in the opinion.
We do not think the holding of the court with reference to interest needs further clarification.
Morgan, C.J., and Ailshie and Givens, JJ., concur.